DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim limitation “a collection device configured to collect” “a medical data processing device configured to generate”, “a personal health record generator configured to generate”, “a health predictor configured to generate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Examiner could not find corresponding structure in the specification as filed. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 14 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “learns the generation module until it is not determined whether the fifth time series data is the virtual personal health record or the measured personal health record” means. Essential steps preceding this step may have been omitted, however the meaning of this claim language is not discernable.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipate by U.S. Patent Application Publication 2015/0347704 to Baronov et al.
As to claim 10, Baronov discloses a health prediction system comprising:
a collection device configured to collect first time series data corresponding to an electronic medical record (Baronov [0085] see real time information from bedside monitors); and
a medical data processing device configured to generate second time series data corresponding to a virtual personal health record and having a reference time interval based on the first time series data (Baronov [0085] see data stored in an electronic medical record (EMR)), and 
generate prediction data of a future time point based on the first time series data and the second time series data (Baronov [0090]).
As to claim 11, see the discussion of claim 10, additionally, Baronov discloses the system wherein the medical data processing device comprises:
a personal health record generator configured to generate the second time series data based on the first time series data; (Baronov [0085] see data stored in an electronic medical record (EMR)) and
a health predictor configured to generate the electronic medical record of the future time point based on the first and second time series data (Baronov [0090]).
As to claim 12, see the discussion of claim 10, additionally, Baronov discloses the system wherein the health predictor generates the prediction data corresponding to the electronic medical record of the future time point, based on a prediction model for analyzing a change trend of the first time series Baronov [0090]).
As to claim 13, see the discussion of claim 10, additionally, Baronov discloses the system further comprising a second collection device 5 configured to collect third time series data corresponding to the second electronic medical record and a fourth time series data corresponding to a personal health record measured from a personal health sensor, wherein the medical data processing device learns a generation model based on the third and fourth time series data and inputs the first time series data to the generation model to generate the second time series data (Baronov [0085]-[0090] see similar patient population).
As to claim 14, see the discussion of claim 13, additionally, Baronov discloses the system wherein the medical data processing device inputs the third and fourth time series data to the generation model to generate fifth time series data corresponding to a virtual personal health record, and learns the
generation model until it is not determined whether the fifth time series data is the virtual personal health record or the measured personal health record (Baronov [0085]-[0090] see similar patient population).
As to claim 15, see the discussion of claim 10, additionally, Baronov discloses the system wherein the medical data processing device converts each of the third time series data and the fourth time series data to have the same type and inputs the converted third and fourth time series data to the generation model.
As to claim 10, Baronov discloses a method of operating a time series data processing device performed by a processor, the method comprising:
receiving first time series data generated to have a first type at past time points, through a network interface (Baronov [0085] see real time information from bedside monitors)
embedding the first time series data to generate input data (Baronov [0085] see real time information from bedside monitors)
inputting the input data to a generation model to generate second time series data corresponding to past time points having a reference time interval and having a second type (Baronov [0085] see data stored in an electronic medical record (EMR)); and
Baronov [0090]).
As to claim 17, see the discussion of claim 16, additionally, Baronov discloses the method further comprising, before receiving the first time series data, learning the generation model, based on third time series data collected to have the first type and fourth time series data collected to have the second type (Baronov [0085]-[0090] see similar patient population).
As to claim 18, see the discussion of claim 17, additionally, Baronov discloses the method wherein the learning of the generation model comprises:
receiving the third and fourth time series data through the network interface (Baronov [0085]-[0090]);
generating learning data by embedding the third and fourth time series data to have the same type (Baronov [0085]-[0090]);
inputting the learning data to the generation model to generate fifth time series data corresponding to past time points having the reference time interval and having the second type (Baronov [0085]-[0090]); and
determining whether the fifth time series data is time series data received through the network interface or time series data generated from the generation model (Baronov [0085]-[0090]).
As to claim 19, see the discussion of claim 18, additionally, Baronov discloses the method wherein the learning of the generation model further comprises, when the fifth time series data is determined as time series data generated from the generation model, adjusting a weight of the generation model (Baronov [0129]-[0130] and [0162]).
As to claim 20, see the discussion of claim 16, additionally, Baronov discloses the method wherein the generating of the prediction data comprises:
generating first intermediate data based on a change trend of the first time series data with respect to time (Baronov [0085]-[0090]);
generating second intermediate data based on a change trend of the second time series data with respect to time (Baronov [0085]-[0090]); and
Baronov [0085]-[0090]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	U.S. Patent Application Publication 2011/0245711 to Katra which discusses prediction of impending event based on sensor data.
	U.S. Patent Application Publication 2015/0193583 to McNair et al. which discusses prediction of impending events.
U.S. Patent Application Publication 20140350967 to Geleijnse et al. which discusses prediction of impending events.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELIZA A LAM/             Primary Examiner, Art Unit 3686